Title: To Thomas Jefferson from Albert Gallatin, 4 November 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Friday 4 Nov. 1803
            
          
          I enclose the proposals for leasing the salt springs together with some observations of Messrs. Breckenridge & Worthington. 
          Will it be proper to authorize Govr. Harrison to make a contract with Mr Bell on his giving proper security at 66⅔/100 or, if he shall think that Bell cannot be depended upon, with any of the other persons (Beiler excepted) on the same terms? For fear that the whole plan should be defeated by the incapacity of the undertaker, some discretion should be given to Harrison, but under what limitations? is the question. 
          Respectfully Your obt. Servt.
          
            
              Albert Gallatin
            
          
        